DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parab  (US-8694469-B2) in view of Chanak (US-20220029965-A1).
As per claim 1, Parab teaches “a method, comprising, via a gateway coordinator of a local system, receiving a task comprising search criteria,” (col.4 lines 50-col. 7 lines 22);
“crawling for files on a local data source of the local system, and encountering one or more files of interest,” (col.4 lines 50-col. 7 lines 22);
“deduplicating the one or more files of interest,” (col.4 lines 50-col. 7 lines 22); and
“sending deduplicated one or more files of interest to an upload coordinator of a remote cloud facility,” (col.4 lines 50-col. 7 lines 22).
	Parab does not appear to expressly disclose “deNISTing and wherein the deNISTing automatically deletes, removes, or ignores files from a National Software 
	Chanak, however, teaches the National Institute of Standards and Technology (NIST) provides a concise and specific definition which states cloud computing is a model for enabling convenient, on-demand network access to a shared pool of configuration compuing resources (e.g., networks, servers, storage, applications, and services) that can be rapidly provisioned and released with minimal management effort or service provider interaction [0050].
	Accordingly, in the same field of endeavor, (Systems and methods implemented via a cloud-based system, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Parab with the teaching of Chanak by using deNISTing method to save the bandwidth for wide-area network and data storage to store data.
	As per claim 2, Parab/Chanak teaches “checking whether each of the one or more deNISTed and deduplicated files of interest meet the search criteria prior to sending the deNISTed and deduplicated one or more files of interest to the upload coordinator of the remote cloud facility, wherein the upload coordinator is a virtual machine,’ (Parab, col. 5 lines 4-col.6 lines 60).
	As per claim 3, Parab/Chanak teaches “wherein the task is received via a collector config channel of the gateway coordinator that pings the upload coordinator of the remote cloud facility periodically,” (Parab, col. 5 lines 4-col.6 lines 60). 

	As per claim 5, Parab/Chanak teaches “sending a system health signal via the gateway coordinator from the local system to the upload coordinator of the remote cloud facility,” (Parab, col. 5 lines 4-col.6 lines 60).
	As per claim 6, Parab/Chanak teaches “detecting a problem in the local system, and sending a status packet indicating the problem in the local system as the system health signal,” (Parab , col. 5 lines 4-col.6 lines 60).
	As per claim 7, Parab/Chanak teaches “wherein the system health signal is sent via the gateway coordinator from the local system to the upload coordinator of the remote cloud facility periodically,’ (Parab, col. 5 lines 4-col.6 lines 60).
	As per claim 8, Parab/Chanak teaches “not receiving the system health signal at the remote cloud facility within a predetermined time period, and determining that there is an error at the local system responsive to not receiving the system health signal at the remote cloud facility within the predetermined time period,’ (Parab, col. 5 lines 4-col.6 lines 60).
	As per claim 9, Parab/Chanak teaches “wherein the one or more files of interest are deNISTed prior to being deduplicated, and wherein the gateway coordinator is a virtual machine,” (Parab, col. 5 lines 4-col.6 lines 60).

	As per claim 11, Parab/Chanak teaches “discarding or ignoring redundant parts of near- duplicate documents for the deduplicating, and wherein sending the deNISTed and deduplicated one or more files of interest includes only sending non-duplicate portions of the one or more files of interest to the remote cloud facility,” (Parab, col. 5 lines 4-col.6 lines 60).
	As per claim 12, Parab teaches “a method, comprising: via a gateway coordinator of a local system, receiving a task comprising search criteria,” (col.4 lines 50-col. 7 lines 22);
“crawling for files on a local data source of the local system and collecting one or more files of interest,” (col.4 lines 50-col. 7 lines 22);
“the one or more files of interest at the local system then deduplicating the one or more files of interest at the local system,” (col.4 lines 50-col. 7 lines 22); and
“sending deduplicated one or more files of interest to a remote cloud facility, wherein the gateway coordinator is a virtual machine, wherein each of the one or more deduplicated files of interest are determined meet the search criteria prior to sending the deduplicated one or more files of interest to the remote cloud facility,” (col.4 lines 50-col. 7 lines 22).

	Chanak, however, teaches the National Institute of Standards and Technology (NIST) provides a concise and specific definition which states cloud computing is a model for enabling convenient, on-demand network access to a shared pool of configuration compuing resources (e.g., networks, servers, storage, applications, and services) that can be rapidly provisioned and released with minimal management effort or service provider interaction [0050].
	Accordingly, in the same field of endeavor, (Systems and methods implemented via a cloud-based system, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Parab with the teaching of Chanak by using deNISTing method to save the bandwidth for wide-area network and data storage to store data.
As per claim 13, Parab/Chanak teaches “wherein the deNISTed and deduplicated one or more files of interest are sent to an upload coordinator of the remote cloud facility,” (Parab, col. 5 lines 4-col.6 lines 60).
	As per claim 14, Parab/Chanak teaches “sending a system health signal from the local system to the remote cloud facility, the system health signal indicating whether there is an error at the local system,” (Parab, col. 5 lines 4-col.6 lines 60).

	As per claim 16, Parab/Chanak teaches “wherein communication is always one-way from the local system to the remote cloud facility,” (Parab, col. 5 lines 4-col.6 lines 60).
	As per claim 17, Parab teaches “a method, comprising: via a gateway coordinator of a local system, pinging a remote cloud facility until a task comprising search criteria is received,’ (col.4 lines 50-col. 7 lines 22);
“crawling for files on a local data source of the local system and collecting one or more files of interest responsive to receiving the task comprising search criteria,” (col.4 lines 50-col. 7 lines 22);
“the one or more files of interest at the local system,” (col.4 lines 50-col. 7 lines 22);
“deduplicating the one or more files of interest at the local system,” (col.4 lines 50-col. 7 lines 22);
“sending the deduplicated one or more files of interest to an upload coordinator of a remote cloud facility, wherein the gateway coordinator and the upload coordinator are virtual machines,” (col.4 lines 50-col. 7 lines 22).
Parab does not appear to expressly disclose “deNISTing”.

	Accordingly, in the same field of endeavor, (Systems and methods implemented via a cloud-based system, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Parab with the teaching of Chanak by using deNISTing method to save the bandwidth for wide-area network and data storage to store data.
As per claim 18, Parab/Chanak teaches “sending a system health status of the local system to the remote cloud facility, wherein the system health status indicates a health of the gateway coordinator of the local system, wherein the gateway coordinator contains a plurality of processing channels operating in parallel,’ (Parab, col. 5 lines 4-col.6 lines 60).
	As per claim 19, Parab/Chanak teaches “wherein the plurality of processing channels of the gateway coordinator include a collector config channel, wherein the collector config channel carries out the pinging of the remote cloud facility,’ (Parab, col. 5 lines 4-col.6 lines 60).

Parab does not appear to expressly disclose “deNISTing and wherein the deNISTing automatically deletes, removes, or ignores files form a National Sofware Reference Library of a National Institute of Standards and Technology Reference Data Set”.
	Chanak, however, teaches the National Institute of Standards and Technology (NIST) provides a concise and specific definition which states cloud computing is a model for enabling convenient, on-demand network access to a shared pool of configuration compuing resources (e.g., networks, servers, storage, applications, and services) that can be rapidly provisioned and released with minimal management effort or service provider interaction [0050].
	Accordingly, in the same field of endeavor, (Systems and methods implemented via a cloud-based system, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Parab with the teaching of Chanak by using deNISTing method to save the bandwidth for wide-area network and data storage to store data.

                                                                       
Conclusion
3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.138(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action, fn the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action Is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.138(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
                                                   






                                                       Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757. The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Mar. 09, 2022                                            /KIM T NGUYEN/                                                                                   Primary Examiner, Art Unit 2153